Bussell, C. J.
Upon the first appearance of the present case in this court the direction of a verdict in favor of West End Park Company was reversed. 171 Ga. 878 (156 S. E. 888). Upon the *450second trial a verdict was directed in favor of Mrs. Mitchell, and this direction was also reversed. 175 Ga. 613 (165 S. E. 628). The third trial resulted in a mistrial. Upon a fourth trial the jury found in favor of Mrs. Mitchell, without direction, and a new trial was thereafter granted on the motion of the opposite party. Under the rulings heretofore made by this court in the same case, the evidence in the present record did not demand the verdict in favor of Mrs. Mitchell; and the judgment granting a new trial, being the first judgment setting aside an actual finding by a jury, is subject to the rule that the first grant of a new trial will not be disturbed, except where the verdict is absolutely demanded by the evidence. In such a case the judgment will be affirmed, notwithstanding a new trial was granted upon the general grounds that the verdict was contrary to the law and the evidence and without evidence to support it. Carr v. Carr, 157 Ga. 208 (121 S. E. 227); Morris v. Baxley Hardware Co., 168 Ga. 769 (149 S. E. 35); Cox v. Grady, 132 Ga. 368 (64 S. E. 262); Rowe Motor Express Co. v. Twiggs County, 152 Ga. 548 (110 S. E. 303).

Judgment affirmed.


All the Justices concur.